Case 4:19-cv-04205-JST Document 62-2 Filed 06/17/20 Page 1 of 3




             EXHIBIT B
                    Case 4:19-cv-04205-JST Document 62-2 Filed 06/17/20 Page 2 of 3


Abdul-Rahim, Regina

From:                           Akerley, Stephen
Sent:                           Tuesday, June 2, 2020 9:45 AM
To:                             rmaliekel@sfbar.org
Cc:                             Kwan, Adrian
Subject:                        Fwd: Kester v. Diaz - 4:19-cv-04205 JST - Seeking Guidance from Judge Tigar



Dear Rose Marie,

Below you will see an email I just sent to Judge Tigar’s courtroom deputy informing the court that I am leaving Mintz,
private practice . . . and the West Coast. I have taken an in house position that will require a move to the other side of
the country eventually. I cannot, at this point, continue with any of my private client representation, including pro bono
matters. I attempted to secure replacement counsel within the firm but this case appears to be one that sparked only my
interest. I am certain that Adrian and the firm will do whatever is necessary to make sure that Mr. Kester’s case is in
great shape and will assist if the Project is able to find him new lawyers.

On a personal note, I hope you and the JDC team know how much I have appreciated being a part of the Project and
assisting when I could. I can say with some certainty that I will not miss having to log and bill every minute of my
work days - and I can also say with certainty that I will miss working with you and the other team members of the
Federal Pro Bono Project. Keep up the great and valuable work you do.

All the best,

Steve Akerley

Sent from my iPad

Begin forwarded message:

        From: "Akerley, Stephen" <SJAkerley@mintz.com>
        Date: June 2, 2020 at 9:26:04 AM PDT
        To: "jstcrd@cand.uscourts.gov" <jstcrd@cand.uscourts.gov>
        Cc: "Kwan, Adrian" <AKwan@mintz.com>
        Subject: Kester v. Diaz - 4:19-cv-04205 JST - Seeking Guidance from Judge Tigar

        Dear Madame Deputy and Judge Tigar,

        I am lead counsel of record in Kester v. Diaz, a case taken on a pro bono basis through BASF’s Federal
        Pro Bono Program. I have recently decided to leave private practice and to take an in-house position
        that, among other changes, will require a geographic move. I will, therefore, have to withdraw from the
        case. Unfortunately, in the current, uncertain environment caused within law firms as a result of the
        Covid pandemic, I have been unable to find another Mintz Levin partner interested in taking over
        representation of Mr. Kester. Mr. Kwan, while extremely capable, is not in a position within the firm to
        continue without the supervision of a partner.

        My departure and imminent withdrawal this week are complicated by the fact that the prison housing
        Mr. Kester has been unable to schedule a call with him for approximately two weeks and a call is not
        scheduled until July 10, 2020 - two days after I start my new position. Mintz asked me to seek guidance
        from the Court regarding my departure and the anticipated firm withdrawal. At this time, even though I
                                                             1
             Case 4:19-cv-04205-JST Document 62-2 Filed 06/17/20 Page 3 of 3

will no longer be with Mintz and will have filed a notice of withdrawal, I intend to participate in the
scheduled call with Mr. Kester, as I believe he should here of these changes from me. However, I
wanted to make sure the Court was aware of the full circumstances in advance of the firm filing its
motion to withdraw.

During our efforts on the case, we have undertaken discovery and received certain documents along with
the State’s commitment to produce additional documents. Mr. Kester, or his new lawyers, will be in a
better position than when we started the case and Mr. Kwan can assist in getting new counsel up to
speed. Furthermore, our understanding of Mr. Kester’s position in his current prison housing
arrangement is that he is in a stable position and is not facing any integration in the foreseeable future.

Finally, we attempted to reach the Court by phone but were unable to do so, prompting this email. Note
that I will forward a copy of this letter to the director of the Pro Bono Program as well, in order to
ensure that all necessary entities are fully informed.

With warm regards,

Stephen J. Akerley
Mintz PC
44 Montgomery St.
36th Floor
San Francisco, CA 94104

(415) 696-5644

Sent from my iPad




                                                     2
